EXHIBIT 10.1




SHARE PURCHASE AGREEMENT




This Agreement made as of the 17th day of February, 2009 (“Agreement”), by and
between WILLIAM TAY, with an address at 305 Madison Avenue, Suite 1166, New
York, NY 10165 ("Seller"), and Rampart Capital Corp., with an address at 642
Southborough Drive, West Vancouver, BC, V751M6, Canada ("Purchaser").




W I T N E S S E T H:




WHEREAS, Seller is the record owner and holder of 31,340,000 Common Shares, par
value $.0001 par value (the “Shares”), of EDGEWORTH INVESTMENTS, INC., a
Delaware corporation ("Corporation”), which Corporation has 31,340,000 shares of
common stock, issued and outstanding as of the date of this Agreement, as more
fully described in the attached Exhibit A.  




WHEREAS, Purchaser desires to purchase 31,340,000 of the Shares from Seller,
which constitutes 100% of the Corporation’s issued and outstanding shares as of
the date of this Agreement and Seller desires to sell such Shares upon the terms
and conditions hereinafter set forth;   




NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, and in order to consummate the
purchase and sale of the Corporation’s Shares, it is hereby agreed, as follows:




1.

PURCHASE AND SALE OF SHARES.  Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase at the Closing and the Seller agrees to
sell to Purchaser at the Closing, 31,340,000 of Seller’s Shares for a total
price of Forty-Five Thousand and 00/100 U.S. Dollars (US$45,000.00) (the
“Purchase Price”).




2.

GOOD FAITH DEPOSIT.  At the signing of this Agreement, Purchaser agrees to wire
transfer to an account to be designated by Seller, the sum of Four Thousand Five
Hundred and 00/100 U.S. Dollars (US$4,500.00) as an initial deposit to Seller.
 At the Closing, as defined below, Purchaser will pay the balance of the
Purchase Price, Forty Thousand Five Hundred and 00/100 U.S. Dollars
(US$40,500.00) to Seller by wire transfer.




3.

CLOSING.  The purchase and sale of the Shares shall take place on or before
February 25, 2009; at such time and place as the Purchaser and Seller mutually
agree upon orally or in writing (which time and place are designated as the
“Closing”).  At Closing, Purchaser shall deliver to Seller, in cash, by wire
transfer to an account to be designated by Seller, the balance of the Purchase
Price in the amount of Forty Thousand Five Hundred and 00/100 U.S. Dollars
(US$40,500.00), and Seller will immediately deliver the following to Purchaser:
(A) the certificates representing the Shares transferred hereunder, duly
endorsed for transfer to the Purchaser or accompanied by appropriate stock
powers, (B) the original of the Certificate of Incorporation and bylaws, (C) all
corporate books and records (including all accounting records and SEC filings to
date); and (D) written resignations of incumbent directors and officers of the
Corporation.




4.

REPRESENTATIONS AND WARRANTIES OF SELLER.  Seller, as sole director and officer
of Corporation, hereby represents and warrants to Purchaser that:




(i)

Corporation is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to carry on the business it is now being conducted.  Corporation
and/or Seller do not require any consent and/or authorization, declaration or
filing with any government or regulatory authority to undertake any actions
herein;

(ii)

Corporation has filed with the United States Securities and Exchange Commission
(‘SEC”) a registration statement on Form 10-12G.

(iii)

Corporation has timely filed and is current on all reports required to be filed
by it pursuant to Sections 13 and 15 of the Securities Exchange Act of 1934.

(iv)

Corporation is newly formed with no financial information available other than
the financial information included in its SEC filings;

(v)

There are no legal actions, suits, arbitrations, or other administrative, legal
or governmental proceedings threatened or pending against the Corporation and/or
Seller or against the Seller or other employee, officer, director or stockholder
of Corporation.  Additionally, Seller is not aware of any facts which may/might
result in or form a basis of such action, suit, arbitration or other proceeding
on any basis whatsoever;

(vi)

The Corporation has no subsidiaries or any direct or indirect ownership interest
in any other corporation, partnership, association, firm or business in any
manner;

(vii)

The Corporation and/or Seller does not have in effect nor has any present
intention to put into effect any employment agreements, deferred compensation,
pension retirement agreements or arrangements, options arrangements, bonus,
stock purchase agreements, incentive or profit–sharing plans;

(viii)

No person or firm has, or will have, any right, interest or valid claim against
the Corporation for any commission, fee or other compensation in connection with
the sale of the Shares herein as a finder or broker or in any similar capacity
as a result of any act or omission by the Corporation and/or Seller or anyone
acting on behalf of the Corporation and/or Seller;

(ix)

The business and operation of the Corporation has and will be conducted in
accordance with all applicable laws, rules, regulations, judgments.  Neither the
execution, delivery or performance of this Agreement (A) violates the
Corporation’s by-laws, Certificate of Incorporation, Shareholder Agreements or
any existing resolutions; and, (B) will cause the Corporation to lose any
benefit or any right or privilege it enjoys under the Securities Act (“Act”) or
other applicable state securities laws;  

(x)

Corporation has not conducted any business and/or entered into any agreements
with third-parties;

(xi)

This Agreement has been duly executed and delivered by Seller constitutes a
valid and binding instrument, enforceable in accordance with its terms and does
not conflict with or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which Corporation and/or Seller a party or by which they are
bound;

(xii)

Seller is the legal and beneficial owner of the Shares and has good and
marketable title thereto, free and clear of any liens, claims, rights and
encumbrances;

(xiii)

Seller warrants that the Corporation being transferred shall be transferred with
no liabilities and little or no assets, and shall defend and hold Purchaser and
the Corporation harmless against any action by any third party against either of
them arising out of, or as a consequence of, any act or omission of Seller or
the Corporation prior to, or during the closing contemplated by this contract of
sale; and,

(xiv)

The information contained on Exhibit A is true and correct.  




5.

REPRESENTATIONS AND WARRANTIES OF PURCHASER.  Purchaser hereby represents and
warrants to Seller that:  




(i)

Purchaser has the power and authority to execute and deliver this Agreement, to
perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Purchaser and constitutes a valid and binding instrument, enforceable in
accordance with its terms;

(ii)

The execution, delivery and performance of this Agreement is in compliance with
and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Purchaser is a party or by which Purchaser is
bound;

(iii)

At no time was Purchaser presented with or solicited by or through any leaflet,
public promotional meeting, television advertisement or any other form of
general solicitation or advertising; and,

(iv)

Purchaser is purchasing the Shares solely for his own account for the purpose of
investment and not with a view to, or for sale in connection with, any
distribution of any portion thereof in violation of any applicable securities
law.

(v)

The Purchaser is an "accredited investor" as defined under Rule 501 under the
Securities Act.

(vi)

Purchaser hereby agrees that such shares are restricted pursuant to Rule 144 and
therefore subject to Rule 144 resale requirements.  




6.

NOTICES.  Notice shall be given by certified mail, return receipt requested, the
date of notice being deemed the date of postmarking. Notice, unless either party
has notified the other of an alternative address as provided hereunder, shall be
sent to the address as set forth herein:




Seller:

William Tay, President & Director

Edgeworth Investments, Inc.

305 Madison Avenue, Suite 1166

New York, NY 10165

FAX: (917) 591-2648




Purchaser:

G.J. de Klerk

642 Southborough Drive

West Vancouver, BC, V751M6, Canada

FAX: (604) _____________________________




7.

GOVERNING LAW.  This Agreement shall be interpreted and governed in accordance
with the laws of the State of Delaware.   The parties herein waive trial by
jury.  In the event that litigation results or arise out of this Agreement or
the performance thereof, the parties agree that the prevailing party is entitled
to reimbursement for the non-prevailing party of reasonable attorney’s fee,
costs, expenses, in addition to any other relief to which the prevailing party
may be entitled.




8.

CONDITIONS TO CLOSING.  The Closing is conditioned upon the fulfillment by the
Seller of the satisfaction of the representations and warranties made herein
being true and correct in all material respects as of the date of Closing.




9.

SEVERABILITY.  In the event that any term, covenant, condition, or other
provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.  




10.

ENTIRE AGREEMENT.  This Agreement contains all of the terms agreed upon by the
parties with respect to the subject matter hereof. This Agreement has been
entered into after full investigation.  




11.

INVALIDITY.  If any paragraph of this Agreement shall be held or declared to be
void, invalid or illegal, for any reason, by any court of competent
jurisdiction, such provision shall be ineffective but shall not in any way
invalidate or effect any other clause, Paragraph, section or part of this
Agreement.  




12.

GENDER AND NUMBER; SECTION HEADINGS.  Words importing a particular gender mean
and include the other gender and words importing a singular number mean and
include the plural number and vice versa, unless the context clearly indicated
to the contrary.  The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  




13.

AMENDMENTS.  No amendments or additions to this Agreement shall be binding
unless in writing, signed by both parties, except as herein otherwise provided.
 




14.

ASSIGNMENT.  Neither party may assign this Agreement without the express written
consent of the other party.  Any agreed assignment by the Seller shall be
effectuated by all the necessary corporate authorizations and governmental
and/or regulatory filings.




15.

CLOSING DOCUMENTS.  Seller and Purchaser agree, at any time, to execute, and
acknowledge where appropriate, and to deliver any and all documents/instruments,
and take such further action, which may necessary to carry out the terms,
conditions, purpose and intentions of this Agreement.  This paragraph shall
survive the Closing.




16.

EXCLUSIVE AGREEMENT; AMENDMENT. This Agreement supersedes all prior agreements
or understandings among the parties with respect to its subject matter with
respect thereto and cannot be changed or terminated orally.




17.

FACSIMILE SIGNATURES. Execution of this Agreement and delivery of signed copies
thereof by facsimile signatures from the parties hereto or their agents is
acceptable to the parties who waive any objections or defenses based upon lack
of an original signature.




18.

PUBLICITY.   Except as otherwise required by law, none of the parties hereto
shall issue any press release or make any other public statement, in each case
relating to, connected with or arising out of this Agreement or the matters
contained herein, without obtaining the prior approval of the other to the
contents and the manner of presentation and publication thereof.




IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.  










/S/ G.J. DE KLERK

_________________________________

G.J. DE KLERK

(PURCHASER)




/S/ WILLIAM TAY

_________________________________

WILLIAM TAY

(SELLER)

